CaS€ 8-19-71107-&8'[ DOC 2 Filed 02/14/19 Entered 02/14/19 16241:20

RATTET PLLC

Robert L. Rattet, Esq.

202 Mamaroneck Avenue
Suite 300

White Plains, New York 10601
(914) 381-7400

Proposed Atlorneys for the Debtor
UNITED STATES BANKRUPTCY COURT

EASTERN DISTRIC'I` OF NEW YORK
-- x

 

In re:
THE MANHATTAN COMPANY OF Chapter l 1
NEW YORK LLC, Case No. 19-71 107

Debtor.

 

DECLARATION OF MICHAEL MCGARRY
PURSUANT TO LOCAL BANKRUPTCY RULE 1007-4

MICHAEL MCGARRY declares under penalties of perjury as follows:

I arn the Managing Member of The Manhattan Company of New York LLC, the above-
referenced debtor and debtor-in-possession (the “Debtor”). As such, I arn fully familiar with the

Debtor’S Operations, businesses and financial affairs

I submit this declaration pursuant to Rule 1007(d) of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”) and Rule 1007-4 of the Local Rules for the United States

Bankruptcy Court for the Eastern District of New York.

N|anhattan Co - Rule 1007-4 Declaration

CaS€ 8-19-71107-&8'[ DOC 2 Filed 02/14/19 Entered 02/14/19 16241:20

BACKGROUND

1. The Debtor is a general contractor concentrating on commercial site rehabilitation
The Debtor is contracted by various developers or construction managers and has performed
renovations on such major New York facilities such as LaGuardia Intemational Airport, the UN,
Mount Sinai Hospital and the Metropolitan Museum of Art. The Debtor is a member of the NYC
Building Contractors Association and is often required to employ union labor for its projects,
including members of the Joint Industry Board of Electrical Contractors, the Teamsters, the

Bricklayers and other unions.
2. The Debtor was formed by me in 2004. I am the sole manager and member.

3. The company was profitable and prospered for many years. Unfortunately, within
the past few years, the Debtor experienced a material loss on uncollected change orders totaling
approximately $3 million on a variety of jobs contracted with Skanska. This directly led to the

accumulation of payables and arrears to the unions and taxing authorities

4. On November 14, 2018, while the Debtor was in the process of completing several
jobs for Skanska, the Debtor ceased operations directly due to non-payment by Skanska on all of
their pending jobs, with such aggregate receivables (including pending change orders) due from

Skanska approaching approximately $3.95 million.

5. Without acceleration of past due and payment of current progress payments, the
Debtor was left with inadequate working capital to pay for ongoing labor, union benefits and

supplies, forcing the Debtor to cease operations

Manhattan Co - Ru|e 1007-4 Declaration

CaS€ 8-19-71107-&8'[ DOC 2 Filed 02/14/19 Entered 02/14/19 16241:20

6. Since November 14"‘, the Debtor has been engaged in discussions with Skanska
and the unions to obtain overdue payments and to work out completion of the remaining unfinished

jobs.

7. Unfortunately, despite great efforts by myself and my counsel, those negotiations
provided entirer unsuccessful, leaving the Debtor’s business in ruins, its reputation destroyed and

its ability to repay its liabilities crippled.

8. In an effort to preserve its business and good will, the Debtor has determined in its
business judgement that it would be in the best interests of the Debtor and all creditors to seek
protection under Chapter l 1 so that the Debtor may attempt to reorganize its affairs, jump start
operations and efficiently and effectively collect its receivables and seek other related damages

from Skanska.

9. If the Debtor is afforded a reasonable but not lengthy time in Chapter 1 l, it believes
it can expeditiously collect its receivables, attempt to re-commence operations, thereby obtaining
the necessary capital needed to continue operations, or achieve a strategic transaction that will
maximize the value of its assets, and hopefully a return to all of its creditors, secured and unsecured

alike.

INFORMATION REQUIRED BY LOCAL BANKRUTPCY RULE 1007-2

In addition to the foregoing, Local Bankruptcy Rule 1007-4 requires certain information

related to the Debtor, which is set forth below.
Local Rule 1007-4(3)(i)

The Debtor is not a small business debtor within the meaning of ll U.S.C. §lOl(SlD).

Manhattan Ce - Rute 1007-4 Dec|aration

CaS€ 8-19-71107-&8'[ DOC 2 Filed 02/14/19 Entered 02/14/19 16241:20

Local Rule 1007-4(a)(ii)

The Debtor owns and operates a general contracting business located at 700 Rockaway
Tumpike, Suite 403, Lawrence, New York 11559. The Debtor, until last week, also leased
warehouse space at 131-31 Springfield Boulevard, Jamaica, New York 11413 but has surrendered
such premises to the landlord due to nonpayment However, some of the Debtor’s equipment and

personal property remain in the warehouse
Local Rule 1007-4(a)(iii) and (iv)

This case was not originally commenced under Chapter 7 or 13 of Title l l of the United
States Code, ll U.S.C. §§ 101, et seq., as amended by the Bankruptcy Abuse Prevention and
Consumer Protection Act of 2005. Upon information and belief, no committee or professionals

were employed prior to the filing of the Order for relief.
Local Rule 1007-4(a)(v)

A list of the holders of the 20 largest general unsecured claims is annexed hereto as Exhibit

A.
Local Rule 1007-4(a)(vi)
A list of the Debtor’S 5 largest secured creditors is annexed hereto as Exhibit B.
Local Rule 1007-4(a)(vii)
A balance sheet of the Debtor as of December 31, 2018 is annexed hereto as Exhibit C.
Local Rule 1007-4(a)(viii)

There are no publicly held securities of the Debtor.

Manhattan Co - Rule 1007-4 Declaration

CaS€ 8-19-71107-&8'[ DOC 2 Filed 02/14/19 Entered 02/14/19 16241:20

Local Rule 1007-4(a)(ix)

The Debtor leases real property located at 700 Rockaway Tumpike, Suite 403, Lawrence,
New York 11559 and, subject to having been recently surrendered, 131-31 Springfield Boulevard,
Jamaica, New York 11413. None of the Debtor’s property is in possession of a receiver or

custodian other than those of its assets that remain at the Jamaica premises with the landlord.
Local Rule 1007-4(3)()&) and (xi)

The Debtor’s location of its books and records and principal place of business is 700

Rockaway Tumpike, Suite 403, Lawrence, New York 11559.
Local Rule 1007-4(a)(xii)
A list of lawsuits is annexed hereto as Exhibit D.
Local Rule 1007-4(3)(xiii)
The Debtor’s senior management consists of Michael McGarry, Managing Member.
Local Rule l007-4(a)(xiv) and (xv)

The Debtor’s estimated payroll to non-office employees for the thirty (30) day period
following the Chapter ll petition is $0. The Debtor’s estimated payroll to officers for the thirty

(30) day period following the Chapter ll petition is $0.
Local Rule 1007-4(xvi)

A 30 day cash flow projection is annexed hereto as Exhibit E.

Manhattan Co - Rule 1007-4 Dec|aration

CaS€ 8-19-71107-&8'[ DOC 2 Filed 02/14/19 Entered 02/14/19 16241:20

Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is

true and correct.

Dated: Lawrence, New York
February 14, 2019

fsi Mz'chael McGarry
Michael McGarry

 

Manhattan Co - Ru'e 1007-4 Dec|aratien

CaS€ 8-19-71107-&8'[ DOC 2 Filed 02/14/19 Entered 02/14/19 16241:20

EXHIBIT A

20 LARGEST UNSECURED CREDITORS

See Attached

Manhattan Co - Rule 1007-4 Dec|aration

CaS€ 8-19-71107-&8'[ DOC 2 Filed 02/14/19 Eiitei’ed 02/14/19 16241:20

Fi|| in this information to identi the case:

 

Debtor name The Manhattan Company of New ¥ork, LLC

 

United States Bankruptcy Court for the: EASTERN DlSTR|CT OF NEW El Check if this is an

YORK

Case number (if known): ' ' amended filing

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured C|aims and

Are Not insiders

12l15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. include claims which the
debtor disputes. Do not lnc|ude claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

W>Emaid "`
' complete mailing address,
;Including zip code g
Amadeus Marb|e 8.
Granite

Corp.

1169 East 156 Street
Bronx, NY 10474
American Express
P.O. Box 360001

Fort Lauderdale, FL
.3§.3_3.6-.0001 .
American Spray-On
Corp

5 Hanover Square
_New ‘_(or_i_tl N`( 10004 _
Brick|ayers Fringe
Beneflt

66-05 Woodhaven
Blvd.

Rego Par|<l NY

11374

CFG Merchant
So|utions

180 Maiden Lane
15th F|oor

.New qu_ki _N_Y 1_003_8 _
Concrete Safety
Systems

9190 Oild Route 22
_B_et_he|ll P_A 19§07 1
Drywa|| Taper's lns.
Fund

`36-18 33rd Street
`2nd Fir.

Long island Clty, NY
:111L _

FCS Group, LLC
'57-12 Grand Avenue
L.'l".'_"l_t‘ii'eth. _l§lY_H§?.§

Ofiicial form 204

 

'iTa-'rrie, telephone number ' Nature of claim m indicate lf claim Ameunt of claim
and emall address of (for example. trade is contingent, lf the claim is fully unsecured. till in only unsecured claim amount if
creditor contact debts bank ioans. unilquldated. er claim is partially securedl till in total claim amount and deduction for
' professional services. disputed _ value of collateral or setoff to calculate uns_e_cured ciairr_i_._ _
§a"d government Total claim. lf Deductlon for value Unsecured claim
_.COl'lll'aCl_!"») _ _ partialt;¢l secured l of collateral or setoff j_ __
$26.406.00
_ . . .
$20,622.35
_ t .
$20,375.00
+ !
$51 .276.20
- l -i
$399,000.00'
_ , . _
$53,888.00
f ` $26,510.05'
l _ _ l .. . __i
$146,325.00
Chapter 11 or Chapter€l Cases List of Crediiors th Have the 20 Largest Unsecured claims page 1

Soltware Copyrighl (c) 1996-2018 Best Case. LLC - www.beslcase.ccm Best Case Bankruptcy

Case 8-19-71107-ast Doc

U¢h'-¢l The Manhattan Comgany_ of New York. LLC

NE`l.i"li¢

2 Filed 02/14/19 Entei’ed 02/14/19 16241:20

Case number fit known)

 

 

 

Name of credi'tor?'\d ' Name, telephone numH' Nature of claim
complete mailing addressl and emall address of

including zip code creditor contact debts. bank ioans.

professional services.

Greendepot

855 T Conk|in St
Farmingdaie, N¥
.1_173§

internal Revenue
Service

Special Procedures
P.O. Box 21126
Phi|ade|phia, PA
_19114

Local 79 Funds

520 Eighth Avenue
Suite 679
__New rods iir wm _
Mason Tenders
Trust Funds

520 Eighth Avenue
Suite 650

New ¥ork, NY
V1001 8-4195

NYC Dist. Councii
Carpenters Benefit
Funds

Attn: Chrlstopher
Ozard

395 Hudson Street
new rails N_Y 10114 .
NYS Dept of

Taxation & Fi

P.O. Box 5149
sums NY 122_05
Pisos Contracting
102 Commerce
Street
PBroojtij[_nul NY 11231 _
Remex Construction
55-18 39th Ave
L\_l\li?_¢>_¢_=l_-'_»trier N_Y 11377i
Sam Schwartz '
Pedestrain

Traffi
lManagement
Services inc

332 8th Ave
rile York, ~Y 10991 _
Signature Bank

1177 Ave of the
Americas

11th F|oor

New Yor|_ti__l_~_|\f_10036 _

Officia| form 204 Chapter 11 or Chapter 9 Cases'.

Software Copyrighi {c) 1996~2018 Best Case. LLC - www bestcase.com

(for example, trade

' indicate lf claim Amount of claim
_ is contingent. lf the claim is fully unsecured, ill in only unsecured claim amount if
l unliquidatedl or 5 claim is partially secured, ill in total claim amount and deduction for
disputed l value of collateral or setoff to calculate unsecured claim_
Total claim, if Deduction for value Unsecured claim
._ partially secured l qi'£_o|latera| o_r §§tofi

 

 

_`Tmiidiii`daied _ _$131,941.53 `
unliquidated ` ` $120,000.00'
unliquidated ` ` s224.536.40 '
` " ' 5217,123.01`
`uniiquidated ` ’ sse,oas.sr`
_ _. 4
Un|iquidated $200,000.00
` 544,265.23 '
' ` ssr.sss.oo '
‘uniiquidaied ` 5211,90`1.40 '
` ' ` sis,24s.13 5
Lisi of Cred tors who Have the 20 Largest unsecured c-aims page 2

Best Case Bankruptcy

CaS€ 8-19-71107-&8'[ DOC 2 Filed 02/14/19 Eiitei’ed 02/14/19 16241:20

 

 

 

 

Debf°' The Manhattan Company of New Yorkl LLC Case number f""""°W"i _ _ _
Name
Name of creditor and .'il|a_i"ii;. te_|e_phone number Neture of claim indicate if claim Amouni of claim _
complete mailing address, i and emall address of (for example, trade is contingent |f the claim is fully unsecured. nil in only unsecured claim amount if
including zip code l creditor contact debis. bank loans, unliquidated, or claim is partially secured, ii|i in total claim amount and deduction for
: professional services. disputed value of collateral or setoff to calculate_uls@r§_d_cl_aim.
' i Tota| cialm, if Deduction for value l Unsecured claim
l _ i__ _ ! partially secured _of collateral or setoff 1: _ ____ j
Transcontinentai $447,525.14
Stee|
256 Pacific St
_i_~igark, NJ _07114 l _ _ _ _
Wa|sh Saies $19,340.00
Associates
80 Aiien Boulevard
Farmingdale, NY
11135 _ _
Oflicial form 204 Chapter 11 or Chapter 9 Cases Lisi of Crediiors Who Have the 20 Largesi Unsecured claims page 3

Scttware Copyright (c) 1996-2018 Besi Case, LLC - www.besicase.com Best Case Bankruptcy

CaS€ 8-19-71107-&8'[ DOC 2 Filed 02/14/19 Eiitei’ed 02/14/19 16241:20

EXHIBIT B
FIVE LARGEST SECURED CREDITORS
Complete Business Solutions Group, Inc.

22 N. 3“I Street
Philadelphia, PA 19106 $235,863.99

Manhattan Co - Rule 1007-4 Dec|aration

CaS€ 8-19-71107-&8'[ DOC 2 Filed 02/14/19 Eiitei’ed 02/14/19 16241:20

EXHIBIT C

Estimated Balance Sheet as of 12r“31rf 18

ASSETS:

Cash/Bank Accounts

Security Deposits

Equipment Net of Depreciation
Accounts Receivable

Litigation Claim v. Skanska

TOTAL:

LIABILITIES:
Secured Loan
Taxes

Labor - office
Labor jobsites
Accounts Payable

TOTAL:

Manhattan Co - Rule 1007-4 Declaraticn

$0

3106,800
$50,000
$3,935,325.94
Unknown

4,092,125.94

$235,863.99
$320,000

$l 1,139.34
unknown
$2,461,875.08

$3,028,878.33

CaS€ 8-19-71107-&8'[ DOC 2 Filed 02/14/19 Eiitei’ed 02/14/19 16241:20

EXHIBIT D
Schedule of Lawsuits

Trustees ofthe Drywall Tapers & Pointers Local Union No. 1974 Benefi`t Funds v, The
Manhattan Company of New York, United States District Court, SDNY, Index No. lS-CIV-
8342(KPF)

In the Ma!rer of the Arbitration Between T he New York District Counct`l of Carpenter Penst`on
Fund, et al. v. The Manhattan Co. of New York, LLC, Office of the Impartial Arbitrator (Maher,

A')

10

Manhattan Co - Rule 1007-4 Dec|aration

CaS€ 8-19-71107-&8'[ DOC 2 Filed 02/14/19 Eiitei’ed 02/14/19 16241:20

EXHIBIT E

30 day Cash Flow Projection

INCOME: $-0-

EXPENSES:

Rent & Utilities _ Lawrence Office $4,200

Internet $500

Insurance (Pro Rated) $6,600

Miscellaneous $1,000
11

Manhattan Co - Rule 1007~4 Dec|aration

